DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0366099).

Regarding claim 1, Lee teaches a radio frequency module (Fig. 1, 4A, 5), comprising:

a first transmission power amplifier 110, 111, 112 configured to amplify a radio frequency signal of a first communication band (¶0024: 5GHz);
a second transmission power amplifier  120, 121, 122 configured to amplify a radio frequency signal of a second communication band (¶0025: 2 GHz); and
a module board 101 (Fig. 4A, 5) which includes a first principal surface (top) and a second principal surface (bottom) on opposite sides of the module board 101, and on which the first transmission power amplifier 111, 112 and the second transmission power amplifier 121, 122 are mounted, wherein
the first transmission power amplifier 111, 112 is disposed on the first principal surface, and the second transmission power amplifier is disposed on the second principal surface (¶0043: Referring to FIG. 5, in a wireless communication module 100a, the first front-end module 110 may be arranged on the top of a substrate 101a, and the second front-end module 120 may be arranged on the bottom of the substrate 101a.)

Regarding claim 2, Lee teaches wherein in a plan view of the module board, the first transmission power amplifier and the second transmission power amplifier do not overlap (Fig. 4A: 110, 120).

Regarding claim 5, Lee inherently teaches a communication device, comprising:
an RF signal processing circuit configured to process a radio frequency signal which is transmitted or received by an antenna element; and the radio frequency module Referring to FIG. 1, a wireless communication module 100 may include a first front-end module 110 arranged between a first input terminal RFin1 and a first output terminal RFout1 to receive and process a first signal from the first input terminal RFin1 and a second front-end module 120 arranged between a second input terminal RFin2 and a second output terminal RFout2 to receive and process a second signal from the second input terminal RFin2. Here, the wireless communication module 100 may include various wireless communication devices such as Wi-Fi, Bluetooth, and zig-bee modules.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of copending Application No. 17/118,610.



Regarding claim 5, the claims is obviously encompassed by claim 19 of the patent over claim 14 of the patent.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record fails to teach further comprising:
a first transmission output matching circuit connected to an output terminal of the first transmission power amplifier; and
a second transmission output matching circuit connected to an output terminal of the second transmission power amplifier, wherein the first transmission output matching circuit includes a first inductance element mounted on the first principal surface, and
the second reception input matching circuit includes a second inductance element mounted on the second principal surface.

Regarding claim 4, the prior art of record fails to teach further comprising:

a second transmission filter disposed in a second transmission path including the second transmission power amplifier, the second transmission filter being mounted on the second principal surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2021/0099191 publication, has the same assignee of the present application, also teaches in claim 2 substantially similar limitation as claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649